  Case 3:20-cv-02465-B-BK Document 7 Filed 10/26/20                  Page 1 of 1 PageID 32



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

NANCY B. PARKER,                                 §
               Plaintiffs,                       §
                                                 §
                                                 §          Civil Case 3:20-CV-2465-B-BK
                                                 §
US MARSHALS SERVICE, ET AL.,                     §
               Defendant.                        §


   ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice for

failure to comply with a court order and for want of prosecution. See FED. R. CIV. P. 41(b).

       SO ORDERED this 26th day of October, 2020.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                             _
